        Case 3:20-cv-00023-JWD-SDJ             Document 17       05/24/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


WILLIAM R. HANLEY                                                    CIVIL ACTION


VERSUS                                                               NO. 20-23-JWD-SDJ


ANDREW SAUL


                                            NOTICE

        Please take note that the attached Magistrate Judge’s Report and Recommendation has
been filed with the Clerk of the U.S. District Court for the Middle District of Louisiana.

        Under 28 U.S.C. § 636(b)(1), you have 14 days from receipt of this Notice to file written
objections to the proposed findings of fact and conclusions of law in the Magistrate Judge’s Report.
A failure to object will constitute a waiver of your right to attack the factual findings on appeal.

      ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED TO FILE
        WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGE’S REPORT.

       Signed in Baton Rouge, Louisiana, on May 24, 2021.




                                                     S
                                              SCOTT D. JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE
         Case 3:20-cv-00023-JWD-SDJ              Document 17       05/24/21 Page 2 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


WILLIAM R. HANLEY                                                      CIVIL ACTION


VERSUS                                                                 NO. 20-23-JWD-SDJ


ANDREW SAUL


             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION



       After considering the unopposed Motion to Remand (R. Doc. 16) filed by Andrew Saul,

the Commissioner of the Social Security Administration (“Commissioner”), the Court

RECOMMENDS that the Commissioner’s Motion to Remand (R. Doc. 16) be GRANTED.

       The Court further RECOMMENDS that the Commissioner’s March 6, 2017 final

administrative decision be REVERSED and REMANDED to the Commissioner, pursuant to

sentence four of 42 U.S.C. § 405(g).

       Finally, the Court RECOMMENDS that Plaintiff’s action be DISMISSED, reserving

Plaintiff’s right to the subsequent timely filing of an application for attorney’s fees under the Equal

Access to Justice Act. See 28 U.S.C. § 2412(d)(1)(B).

       Signed in Baton Rouge, Louisiana, on May 24, 2021.




                                                     S
                                               SCOTT D. JOHNSON
                                               UNITED STATES MAGISTRATE JUDGE
